UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 16) NATUS MEDICAL INCORPORATED (BABY) (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) David Nierenberg The D3 Family Funds 19th Street Camas, WA98607 (360) 604-8600 With a copy to: Christopher P. Davis Kleinberg, Kaplan, Wolff & Cohen, P.C. 551 Fifth Avenue New York, NY 10176 (212) 986-6000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 14, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box []Ô. 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) The D3 Family Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[X] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Washington NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY EACH REPORTING 8 SHARED VOTING POWER 286,521common shares (1.0%) PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON For the reporting person listed on this page, 286,521; for all reporting persons as a group,1,785,442 shares (6.2%) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) For the reporting person listed on this page,1.0%; for all reporting persons as a group 6.2% 14 TYPE OF REPORTING PERSON (See Instructions) PN 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) The D3 Family BulldogFund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[X] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Washington NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY EACH REPORTING 8 SHARED VOTING POWER 1,147,026common shares (4.0%) PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON For the reporting person listed on this page, 1,147,026; for all reporting persons as a group,1,785,442 shares (6.2%) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) For the reporting person listed on this page, 4.0%; for all reporting persons as a group 6.2% 14 TYPE OF REPORTING PERSON (See Instructions) PN 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) The D3 Family Canadian Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[X] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Washington NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY EACH REPORTING 8 SHARED VOTING POWER 129,931common shares (0.4%) PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON For the reporting person listed on this page, 129,931; for all reporting persons as a group, 1,785,442 shares (6.2%) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) For the reporting person listed on this page, 0.4%; for all reporting persons as a group 6.2% 14 TYPE OF REPORTING PERSON (See Instructions) PN 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) The DIII Offshore Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[X] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Bahamas NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY EACH REPORTING 8 SHARED VOTING POWER 221,964common shares (0.8%) PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON For the reporting person listed on this page, 221,964; for all reporting persons as a group, 1,785,442 shares (6.2%) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) For the reporting person listed on this page, 0.8%; for all reporting persons as a group 6.2% 14 TYPE OF REPORTING PERSON (See Instructions) PN 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Nierenberg Investment Management Company, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[X] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Washington NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY EACH REPORTING 8 SHARED VOTING POWER 1,785,442shares (6.2%) PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 1,785,442 shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON For the reporting person listed on this page, 1,785,442; for all reporting persons as a group, 1,785,442 shares (6.2%) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) For the reporting person listed on this page, 6.2%; for all reporting persons as a group 6.2% 14 TYPE OF REPORTING PERSON (See Instructions) CO 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Nierenberg Investment Management Offshore, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[X] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Bahamas NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY EACH REPORTING 8 SHARED VOTING POWER 221,964common shares (0.8%) PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 221,964common shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON For the reporting person listed on this page, 221,964; for all reporting persons as a group, 1,785,442 shares (6.2%) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) For the reporting person listed on this page, 0.8%; for all reporting persons as a group 6.2% 14 TYPE OF REPORTING PERSON (See Instructions) CO 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) David Nierenberg 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[X] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY EACH REPORTING 8 SHARED VOTING POWER 1,785,442common shares (6.2%) PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 1,785,442 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON For the reporting person listed on this page, 1,785,442; for all reporting persons as a group, 1,785,442 shares (6.2%) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) For the reporting person listed on this page, 6.2%; for all reporting persons as a group 6.2% 14 TYPE OF REPORTING PERSON (See Instructions) IN This Amendment No. 16 to Schedule13D (this “Amendment”) amends the below-indicated Items from the Schedule13D with respect to the shares of common stock (the “Common Stock”) of Natus Medical Incorporated (the “Issuer” or “BABY”) previously filed by or on behalf of the Reporting Persons (as defined below), as previously amended (collectively the “Schedule 13D”), by supplementing such Items with the information below. The names of the persons filing this Amendment (collectively, the “Reporting Persons”) are:The D3 Family Fund, L.P. (the “Family Fund”), The D3 Family Bulldog Fund, L.P. (the “Bulldog Fund”), The D3 Family Canadian Fund, L.P. (the “Canadian Fund”), The DIII Offshore Fund, L.P. (the “Offshore Fund”), Nierenberg Investment Management Company, Inc. (“NIMCO”), Nierenberg Investment Management Offshore, Inc. (“NIMO”) and David Nierenberg (“Mr. Nierenberg”). Item 5.Interest in Securities of the Issuer. (a)The Reporting Persons, in the aggregate, beneficially own 1,785,442 shares of Common Stock, constituting approximately 6.2% of the outstanding shares. (b)The Family Fund, NIMCO and Mr. Nierenberg have shared power (i) to vote or direct the vote of, and (ii) to dispose or direct the disposition of, the 286,521 shares of Common Stock held by the Family Fund. The Bulldog Fund, NIMCO and Mr. Nierenberg have shared power (i) to vote or direct the vote of, and (ii) to dispose or direct the disposition of, the 1,147,026 shares of Common Stock held by the Bulldog Fund. The Canadian Fund, NIMCO and Mr. Nierenberg have shared power (i) to vote or direct the vote of, and (ii) to dispose or direct the disposition of, the 129,931shares of Common Stock held by the Canadian Fund. The Offshore Fund, NIMO, NIMCO and Mr. Nierenberg have shared power (i) to vote or direct the vote of, and (ii) to dispose or direct the disposition of, the 221,964 shares of Common Stock held by the Offshore Fund. (c)Since our last Amendment to Schedule 13D the following sales of shares of Common Stock were made by the Reporting Persons named below in open market transactions: Fund Trade Date QTY Price D3 Family Fund, LP 04/01/2011 D3 Family Bulldog Fund, LP 04/01/2011 D3 Family Fund, LP 04/04/2011 D3 Family Bulldog Fund, LP 04/04/2011 D3 Family Fund, LP 04/05/2011 D3 Family Bulldog Fund, LP 04/05/2011 D3 Family Fund, LP 04/06/2011 D3 Family Bulldog Fund, LP 04/06/2011 D3 Family Fund, LP 04/07/2011 D3 Family Bulldog Fund, LP 04/07/2011 D3 Family Fund, LP 04/08/2011 D3 Family Bulldog Fund, LP 04/08/2011 D3 Family Fund, LP 04/11/2011 D3 Family Bulldog Fund, LP 04/11/2011 DIII Offshore Fund, LP 04/11/2011 D3 Family Fund, LP 04/12/2011 D3 Family Bulldog Fund, LP 04/12/2011 DIII Offshore Fund, LP 04/12/2011 DIII Offshore Fund, LP 04/13/2011 D3 Family Fund, LP 04/14/2011 D3 Family Bulldog Fund, LP 04/14/2011 DIII Offshore Fund, LP 04/14/2011 D3 Family Fund, LP 04/15/2011 D3 Family Bulldog Fund, LP 04/15/2011 DIII Offshore Fund, LP 04/15/2011 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, each of the undersigned certifies that the information set forth in the Statement is true, complete and correct. D3 Family Fund, L.P., D3 Family Bulldog Fund, L.P., and D3 Family Canadian Fund, L.P. By: Nierenberg Investment Management Company, Inc. Its: General Partner April 18, 2011 By: /s/ David Nierenberg David Nierenberg, President DIII Offshore Fund, L.P. By: Nierenberg Investment Management Offshore, Inc. Its: General Partner April 18, 2011 By: /s/ David Nierenberg David Nierenberg, President Nierenberg Investment Management Company, Inc. April 18, 2011 By: /s/ David Nierenberg David Nierenberg, President Nierenberg Investment Management Offshore, Inc. April 18, 2011 By: /s/ David Nierenberg David Nierenberg, President April 18, 2011 /s/ David Nierenberg David Nierenberg
